Title: Henry Colman to James Madison, 3 August 1826
From: Colman, Henry
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Salem, Mass.
                                
                                3 Aug. 1826–
                            
                        
                        Mr Colman presents his respectful compliments to James Madison Esqr; and asks the honor of his acceptance of
                            the accompanying oration.
                        
                            
                                
                            
                        
                    